DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 March 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 28 March 2022 with respect to the specification have been fully considered and are acceptable.

Response to Arguments
Applicant's arguments filed 28 March 2022 addressing the previous prior art rejections in light of amended claims 1 and 15 have been fully considered. The Office acknowledges that neither Larson nor Lewis disclose use of the parameter “resonance detuning target frequency”. Accordingly, the previous prior art rejections are withdrawn.

Specification
The disclosure is objected to because of the following informalities:  
	On page 10, line 25, “Mn” should be deleted.
	On page 12, line 12, a closing parenthesis should be added after “F”.
In the amendments to the specification filed 28 March 2022, the top equation on page 4 should be deleted.
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:   
	In claim 20, last line, “an” should be changed to --the--.
In claim 20, last two lines, “as a result of having brought an engine out of resonance” should be deleted (deemed to unclear and/or superfluous)(note: in the instant invention, a “resonance” condition is avoided by “move a natural frequency”, not the other way around; it is unclear if the instant “resonance” corresponds with the antecedent “one or more resonance frequencies of the shaft”).
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation(s) recited as “a resonance detuning target frequency” and/or “the controller is configured to calculate the magnitude of the restoring force applied by the at least one non-contact bearing based on the resonance detuning target frequency” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the parameter “resonance detuning target frequency” (i.e., Δf at pg.10:ll.13-16 and/or L1f at pg.10:ln.20) is determined. Furthermore, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the variable “magnitude of the restoring force” is determined from “resonance detuning target frequency” (note: the equation on page 10 does not include Δf or L1f). Due to an identical instance, this rejection also applies to claim 15. Due to dependency, this rejection applies to claims 2-13 and 16-20.
	Furthermore, in regards to claim 20, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how “calculate the magnitude of the restoring force for a given engine operational condition” (emphasis added) is achieved (note: the only relevant disclosure is at pg.10:ln.6, which broadly states “An engine operational model is then created”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the limitation recited as “one or more resonance frequencies of the shaft are moved away from one or more external forcing frequencies by a resonance detuning target frequency” renders the claim indefinite. The “resonance detuning target frequency” is both disclosed and claimed as being a parameter that is calculated/determined by a controller/computer, and whereas “resonance frequencies” and/or “external forcing frequencies” are physical phenomena. It is unclear how the computer data represented by “resonance detuning target frequency” can act upon and or alter the physical phenomenon of “resonance frequency”. In order to overcome this rejection, the Office recommends clearly delineating the calculations that are performed from the intended result (i.e., attributing any calculations that are performed to the claimed “controller” and representing such determinations as outputs/commands to the “at least one non-contact bearing”). Due to an analogous instance, this rejection also applies to claim 15. Due to dependency, this rejection also applies to claims 2-13 and 16-20.

In claim 19, the limitations / equation therein in combination with the antecedent limitation “the controller is configured to calculate the magnitude of the restoring force… based on the resonance detuning target frequency” (emphasis added) renders the claim indefinite since the instant equation does not include “resonance detuning target frequency”.

In claim 20, the limitation recited as “the magnitude of the restoring force…, which is calculated to move a natural frequency of the bearing arrangement… by the resonance detuning target frequency” renders the claim indefinite in light of the antecedent limitation “one or more resonance frequencies of the shaft are moved away from one or more external forcing frequencies by a resonance detuning target frequency”, which requires “resonance detuning target frequency” to alter “one or more resonance frequencies” (not “natural frequency”) of “shaft” (not “bearing arrangement”).

In claim 20, the limitation(s) recited as “a given engine operational condition” and/or “an engine generated driving force” and/or “as a result of having brought an engine out of resonance” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant limitation(s) amounts to a positive recitation(s) of “engine”, which extends outside the scope of the invention characterized as “A bearing arrangement” and, thus, renders the boundaries/scope of the claimed invention indefinite. 

Examiner’s Comment
	Although prior art rejections have not been applied, indication of allowable subject matter is withheld pending Applicant’s response to the 112(a) and/or 112(b) rejections set forth above. 
The Office respectfully notes that the previously cited/applied art indicates that it is known to control the modal stiffness of a shaft by use of a non-contact bearing. Accordingly, patentability of the instant invention would hinge upon how the details of the instant control scheme/algorithm distinguish over the prior art. However, the Office is unable to identify allowable subject matter in the claims and/or application in light of the written description issues related to the control scheme/algorithm described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745